Citation Nr: 0824134	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected L5-S1 spondylosis with a T11-T12 disc 
bulge.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted service 
connection for L5-S1 spondylosis with a T11-T12 disc bulge 
and assigned an initial disability evaluation of 20 percent.  
Thereafter, the veteran appealed with respect to the 
initially assigned rating. 

Subsequent to the November 2003 rating decision, the veteran 
relocated to Connecticut.  Consequently, the Hartford, 
Connecticut RO processed his appeal.  In March 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The veteran requested a personal hearing before a Decision 
Review Officer (DRO), sitting at the RO.  The hearing was 
scheduled for November 2004, but he failed to attend.  No 
further communication from the veteran was received with 
regard to a hearing.  Therefore, the Board considers his 
request for a hearing to be withdrawn. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected L5-S1 spondylosis with a T11-T12 disc 
bulge is manifested by flexion to 65 degrees with pain; 
active extension to 20 degrees with pain; active right and 
left lateral flexion to 30 degrees with pain, and active 
right and left rotation to 30 degrees with pain; fatigue and 
lack of endurance that also limit motion; normal gait and 
normal posture without kyphosis, scoliosis, or loss of 
lordosis; and tenderness on palpation without muscle spasm.

3. There is no objective evidence of radiculopathy.  

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected L5-S1 spondylosis with a T11-T12 disc bulge 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in July 2003, prior to the initial 
unfavorable rating decision issued in November 2003.  
Additional VCAA letters were sent in April 2007 and August 
2007. 

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-121.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any defect related to this element is harmless.  
However, although this notice is no longer required, the 
Board notes that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The April 2007 and August 2007 letters advised him to 
provide any relevant evidence in his possession. 

In reviewing the claims file, the Board observes that the 
VCAA notice issued in July 2003 was fully compliant with VCAA 
by informing the veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Thus, with regard 
to the veteran's service connection claim for a service-
connected L5-S1 spondylosis with a T11-T12 disc bulge, all 
VCAA notice requirements were met.

As for the veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
required elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the April 
2007 letter advised the veteran that he must show that his 
service-connected disability had increased in severity and of 
the evidence necessary to substantiate a disability rating 
and effective date, and this notice was followed by an SSOC 
in February 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, No. 05-0876 (Court of 
Appeals for Veterans Claims, May 19, 2008) (where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
the opportunity for a VA examination.  The veteran's service 
treatment records and private medical records were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

As for a VA examination, the Board observes that the March 
2007 remand instructed that the veteran be scheduled for a VA 
examination to ascertain the current nature and severity of 
his service-connected back disability.  See 38 C.F.R. § 
3.159(c)(4).  He was scheduled for examinations in October 
2007 and February 2008; however, he failed to report to both.  
He has not shown good cause for not reporting so as to 
warrant scheduling of another examination.  See  38 C.F.R. § 
3.655.  Thus, the Board concludes that VA has satisfied its 
duty to assist the veteran in developing his claim.    

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's back disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected back disability.

The veteran's service-connected L5-S1 spondylosis with a T11-
T12 disc bulge is assigned a 20 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5295 
(2003).  The veteran contends that his service-connected 
disability is manifested by more severe symptomology than 
reflected in the currently assigned 20 percent disability 
evaluation.  

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice, once prior to and once 
after, the veteran's original grant of service connection.  
The rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 
32,449 (June 10, 2004).  The veteran filed his claim for 
service connection in July 2003.  Thus, both revisions of the 
schedular criteria are applicable to the appeal period 
encompassed by the veteran's initial rating claim.   
Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).  In initial rating 
cases such as this one, where the rating criteria is amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).

However, as the veteran's claim was pending under both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, the most 
favorable version applies); Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes:

A 100 percent disability rating is warranted for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  

Favorable ankylosis of the dorsal (thoracic) spine warrants a 
20 percent disability rating, and unfavorable ankylosis of 
the dorsal spine warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2003).

Mild limitation of motion of the dorsal (thoracic) spine 
warrants a 0 percent disability rating.  Moderate limitation 
of motion of the dorsal spine warrants a 10 percent 
disability rating.  A 10 percent disability rating is also 
warranted for severe limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.  Moderate limitation 
of motion warranted a 20 percent evaluation.  Severe 
limitation of motion warranted a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

From September 23, 2002 to September 26, 2003, intervertebral 
disc syndrome was evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation was assigned for muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation was assigned for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week, but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

As relevant to the thoracolumbar spine, under the General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitiating episode 
is a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

At a July 2003 pre-discharge examination, the veteran 
complained of persistent pain, lasting 10 to 15 minutes at a 
time, with numbness, tingling, and pain radiating down the 
right leg to the right foot.  The examiner observed normal 
gait and normal posture without kyphosis, scoliosis, or loss 
of lordosis.  Physical examination of the lumbar spine 
revealed tenderness to palpation, but no muscle spasm.  Range 
of motion was active flexion to 65 degrees, active extension 
to 20 degrees, active right and left lateral flexion to 30 
degrees, and active right and left rotation to 30 degrees.  
Each measurement represents the point at which pain was 
reported to occur.  Straight leg raise was negative, and 
there were no objective findings of radiculopathy.  Pain had 
the major functional impact, with fatigue and lack of 
endurance also limiting motion.  No weakness or 
incoordination was noted.  Strength was 5/5 in all 
extremities, and sensory was intact and equal bilaterally to 
pain and touch.  Reflexes were 2+ bilaterally in the knees 
and ankles.  

There is no further medical evidence of record. As discussed, 
the veteran failed to report for a scheduled VA examination, 
and he has not submitted or requested that VA obtain any 
additional medical records. Thus, the Board must base its 
decision on the findings of the July 2003 VA examination 
alone.  

Initially, the Board notes that, prior to September 26, 2003, 
the veteran does not meet the criteria of incapacitating 
episodes; thus, he was rated under Diagnostic Code 5293 for 
intervertebral disc syndrome in conjunction with Diagnostic 
Code 5295 for limitation of motion and concomitant pain.  The 
veteran does not display such symptoms as listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space that would 
indicate the presence of a severe lumbosacral strain or 
abnormal mobility on forced motion warranting a rating in 
excess of 20 percent under Diagnostic Code 5295. 

The Board considered whether a higher rating may be assigned 
under either Diagnostic Code 5291 or 5292, for limitation of 
motion of the thoracic and lumbar spines respectively.  
First, the Board notes that Diagnostic Code 5291 does not 
provide for a rating of greater than 10 percent, and thus 
would be of no benefit to the veteran.  

Under Diagnostic Code 5292, the Board must consider whether 
the veteran's symptomology reaches the level of moderate or 
severe in determining the proper rating.  In this regard, the 
Board notes that, although the criteria under Diagnostic 
Codes 5290 through 5292 were less defined than the current 
rating criteria and numerical ranges of motion were not 
provided, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board may consider the current ranges of motion in rating 
spine disabilities under the old criteria.

At the July 2003 examination, the veteran's limitation of 
flexion was 65 degrees, the total range of motion of his 
thoracolumbar spine was 205 degrees, with pain, and he 
exhibited no muscle spasm, lordosis, kyphosis, scoliosis, or 
abnormal gait.  As noted in Note (3) to the General Formula 
for Rating the Spine, for the thoracolumbar spine, normal 
forward flexion is to 90 degrees and the normal combined 
range of motion is 240 degrees.  Thus, the veteran has lost 
approximately 28 percent of his forward flexion, and 15 
percent of his combined range of motion.  The Board 
determines that this degree of loss, especially without 
further symptoms such as spasm, deformity of the spine, or 
altered gait, constitutes no greater than a moderate 
limitation of motion.  Additionally, the Board reiterates 
that the veteran did not exhibit symptoms of a severe back 
disability under Diagnostic Code 5295.  Hence, the Board 
concludes that a rating in excess of 20 percent under 
Diagnostic Code 5292 would not be appropriate.

Accordingly, from September 18, 2003 to September 25, 2003, 
the period prior to the second amendment to the rating 
criteria, a rating in excess of 20 percent for the veteran's 
service-connected L5-S1 spondylosis with a T11-T12 disc bulge 
is not warranted under Diagnostic Codes 5293-5295.  From 
September 26, 2003 onward, the Board considers whether the 
old or new rating criteria are more favorable.  The old 
criteria, as determined, do not afford the veteran a rating 
in excess of 20 percent for his service-connected back 
disability.  Thus, the question is simply whether a higher 
rating is warranted under the revised criteria. 

Again the Board observes that the veteran does not meet the 
criteria for a rating under the Formula for Intervertebral 
Disc Syndrome based on incapacitating episodes under the new 
criteria, Diagnostic Code 5243.  Additionally, the Board 
finds that a rating in excess of 20 percent is not warranted 
under the General Formula, which is the basis for rating 
evaluations under any diagnostic code for the spine.  In this 
regard, the Board notes that the medical evidence of record 
indicates that the veteran does not experience flexion of the 
thoracolumbar spine to less than 30 degrees or ankylosis of 
the spine.  Therefore, the Board determines that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's back disability under the 
General Formula from September 26, 2003 onward.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected back disability are contemplated in the 20 percent 
rating assigned by the RO under Diagnostic Codes 5293-5295.  
There is no indication that pain, due to the veteran's back 
disability, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The evidence of record demonstrates that the veteran has 
spondylosis (degenerative joint disease) of the lumbar spine 
with motion limited because of pain.  See Dorland's 
Illustrated Medical Dictionary, p. 1743 (30th ed. 2003)).  
However, the Board finds that, although degenerative changes 
are established by X-ray, limitation of motion is 
contemplated in his 20 percent evaluation under Diagnostic 
Codes 5293-5295.  Therefore, the veteran is not entitled to a 
separate rating under Diagnostic Code 5003.  

Finally, the Board acknowledges the veteran's complaints of 
radiculopathic symptoms.  However, the July 2003 examiner 
specifically states that there is no objective finding of 
radiculopathy.  Thus, a separate rating for neurological 
symptoms due to the veteran's back disability is not 
supported by the evidence.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8720.  

The Board has considered staged ratings in accordance with 
Fenderson.  However, as there is no objective medical 
evidence for review other than the July 2003 pre-discharge 
examination, there is no basis upon which to find a change in 
severity during the course of the appeal period.  Thus, 
staged ratings are not appropriate to this case.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for service-connected L5-S1 spondylosis 
with a T11-T12 disc bulge under Diagnostic Codes 5293-5295 
under the former rating criteria prior to September 26, 2003, 
or under both the former and revised criteria, from September 
26, 2003 onward.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
initial rating claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected L5-S1 spondylosis with a 
T11-T12 disc bulge presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 20 percent for service-
connected L5-S1 spondylosis 


with a T11-T12 disc bulge is denied.




___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


